COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Francisco Arellano v. Katherin Arellano

Appellate case number:    01-16-00854-CV

Trial court case number: 2015-09767

Trial court:              312th District Court of Harris County

        On May 22, 2017, appellant, Francisco Arellano, filed his appellant’s brief. Appellee,
Katherin Arellano, had a briefing deadline of June 21, 2017 in which to file her brief, but no brief
has been filed. On August 4, 2017 and September 19, 2017, we notified appellee that we would
set the case for submission without an appellee’s brief unless appellee filed (1) a motion to extend
time to file her brief or (2) her brief accompanied by a motion to extend time. Appellee has neither
filed a motion to extend time or her appellee’s brief. Accordingly, the case is hereby set at issue.


        The time for filing the APPELLEE’S brief has expired. See TEX. R. APP. P. 38.6(b).
Further, appellee’s deadline for responding to the notice issued by this Court on August 4, 2017
and September 19, 2017, requiring appellee to file either a brief or a motion to extend time to file
her brief, has expired. Accordingly, this case is now at issue and ready to be set for submission.


       It is so ORDERED.


Judge’s signature: /s/ Sherry Radack
                    Acting individually       Acting for the Court

Date: October 24, 2017